DETAILED ACTION
1.	This action is in response to application 17/109,480 filed on 12/02/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claim 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,048,480 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 10,048,480 B2 claims:

Instant Application: 17/109,480
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 13/333,938
→ now US Patent No.: 10,048,480 B2
 Claim [1]: A microscope illuminator capable of generating 3-D images, the microscope 
illuminator comprising: a first light source forming part of a first light path;  a second light source and a set of articles forming part of a second light path, the set of articles including at least a plurality of patterned 
articles;  a shared set of components for said first and second light paths, the shared set of components including a first beam-splitter, a lens group, and a beam-splitter set including a second beam-splitter and a pair of beam-splitters mounted on a multi-position fixture, said first light source directing light onto said first beam-splitter and said second light source directing light via one of the set of articles onto said first beam-splitter, a surface of the one article being located at an effective focal plane of said lens group, and said lens group imaging the first light source and the second light source at an entrance pupil of a microscope objective lens via the second beam-splitter of the beam-splitter set, wherein the second beam-splitter forms 
part of an imaging path;  a housing, which includes a slot for inserting one of a plurality of components, wherein when inserted, each component is positioned to form part of the first and the second light paths, wherein one of the plurality of components is a polarizer assembly;  a focusing lens, wherein the 
pair of beam splitters and the focusing lens form part of a third light path for directing light to an external connector, wherein the third light path is independent of the imaging path;  and a multi-pin connector linking 
electronically to the first light source and the second light source. 
Claim [1]: A microscope illuminator capable of generating 3-D images, the microscope illuminator comprising: a first light source forming part of a first light path;  a second light source and a set of articles forming part of a second light path, the set of articles including at least a plurality of patterned articles;  a shared set of components for said first and second light paths, the shared set of components including a first beam-splitter, a lens group, and a beam-splitter set including a second beam-splitter and a pair of beam-splitters mounted on a multi-position fixture, said first light source directing light onto said first beam-splitter and said second light source directing light via one of the set of articles onto said first beam-splitter, a surface of the one article being located at an effective focal plane of said lens group, and said lens group imaging the first light source and the second light source at an entrance pupil of a microscope objective lens via the second beam-splitter of the beam-splitter set, wherein the second beam-splitter forms 
part of an imaging path; a focusing lens, wherein the pair of beam splitters and the focusing lens form part of a third light path for directing light to an external connector, wherein the third light path is independent of the imaging path;  and a multi-pin connector linking electronically to the first light 
source and the second light source. 

Claim [3]:  The microscope illuminator of claim 2, wherein the one of the set of articles is a through-hole.
Claim [4]: The microscope illuminator of claim 1, wherein the set of articles also 
include one of a through-hole and a pin-hole. 

Claim [5]: The microscope illuminator of claim 4, wherein the one of the set of articles is a through-hole.
Claim [4]: The microscope illuminator of claim 1, wherein the set of articles also 
include one of a through-hole and a pin-hole. 




Therefore, at the time of the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing multiple imaging and measurement capabilities and an illuminator for a 3-D optical microscope by modifying Xu’s teachings in the present US Patent No.: for the purpose of wherein the set of articles includes a pin-hole, thereby improving 3-D viewing and 3-D imaging with optical microscopes.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis or all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (“Xu”) (US Pub. No.: 2008/0291533 A1) in view of Uhl et al. (“Uhl") (US Pub. No.: 2006/0164721 A1).

In regards to claim [1], Xu discloses a microscope capable of generating 3-D images (see, fig. 1A, abstract) the microscope illuminator (see fig. 1A, paragraph [0025]) comprising: a first light source (see fig. 1A unit 101) forming part of a first light path (see paragraph [0025]); a second light source (see fig. 1A unit 102)  and a set of articles (see paragraph [0025]) forming part of a second light (see paragraph [0025]), the set of articles (see paragraph [0025]) including at least a plurality of patterned articles (see paragraph [0025]); a shared set of components (see fig. 1A, paragraph [0025]) for said first and second light paths (see paragraph [0025]), the shared set of components (see paragraph [0025]) including a first beam-splitter (see fig. 1A unit 103), a lens group (see fig. 1A units 105 and 106), and a beam-splitter set (see fig. 1A units 103 and 107), said first light source (see fig. 1A unit 101) directing light onto said first beam-splitter (see fig. 1A unit 103) and said second light source (see fig. 1A units 102) directing light via one of the set of articles (see paragraph  [0025]) onto said first beam-splitter (see fig. 1A unit 103, paragraph [0025]), a surface of the one article (see paragraph [0026]) being located at an effective focal plane (see paragraph [0048]) of said lens group (see fig. 1A units 105 and 106), and said lens group (see fig. 1A units 105 and 106) imaging the first light source (see fig. 1A unit 101, paragraphs [0027] and [0048]) and the second light source (see fig. 1A unit 102, paragraphs [0027] and [0048])  at an entrance pupil (see paragraph [0027]) of a microscope objective lens (see fig. 1B unit 110, paragraph [0027]) via the beam-splitter set (see fig. 1A units 103 and 107), the beam-splitter set (see fig. 1A units 103 and 107) including a second beam-splitter (see fig. 1A unit 107) and a pair of beam-splitters (see fig. 1A units 103 and 107); the beam-splitter set including a second beam-splitter (see fig. 1A unit 107A) and a pair of beam-splitter (see fig. 1A units 103 and 107) mounted on a multi-position fixture (see fig. 10 unit 1005); a focusing lens (see fig. 1B unit 110, paragraph [0027] and [0049]), wherein the beam-splitter set (see fig. 1A units 103 and 107) and the focusing lens (see fig. 1B unit 110, paragraph [0027] and [0049]) form part of a third light path for directing light to an external connector (see paragraph [0008]); and a multi-pin connector linking electronically to the first light source and the second light source (see paragraph [0025]).
Yet, Xu fails to explicitly disclose a housing, which includes a slot for inserting one of a plurality of components, wherein when inserted, each component is positioned to form part of the first and the second light paths, wherein one of the plurality of components is a polarizer assembly as claimed.
However, in the same filed of endeavor, Zhang teaches the well-known concept of a housing (see fig. 4 unit 42), which includes a slot for inserting (see paragraph [0041], e.g. “aperture”) one of a plurality of components (see fig. 1 or fig. 2 unit 70, e.g. “polarizer assembly”), wherein when inserted (see paragraph [0041], e.g. “aperture”), each component is positioned to form part of the first and the second light paths (see paragraphs [0018] and [0042]), wherein one of the plurality of components is a polarizer assembly (see fig. 1 or fig. 2 unit 70, e.g. “polarizer assembly”).
Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Xu above by incorporating the proposed teachings of Zhang above to perform such a modification to provide a microscope system that implements a housing, which includes a slot for inserting one of a plurality of components, wherein when inserted, each component is positioned to form part of the first and the second light paths, wherein one of the plurality of components is a polarizer assembly as well as to solve the problem in a case where a liquid crystal tunable filter or "LCTF" distributes one of two orthogonal polarization components of light over a range of polarization angles as a function of wavelength, and then discriminates for a specific wavelength by transmitting only light having a particular polarization angle.  The filter imparts a twist, i.e., an angular rotation of polarization alignment, to a degree that varies with wavelength.  Only light at the specific wavelength, that also had a given reference polarization alignment at the input, will emerge with a polarization angle aligned to a polarizing filter that functions as the discriminating element at the output.  A liquid crystal tunable filter therefore works only on one of two orthogonal components of input light.  The other orthogonal component is blocked.  The transmission ratio in the passband is at a maximum if the incident light at the input to the LCTF is aligned to a reference angle of the LCTF and is at minimum if all the incident light energy 
at the input is orthogonal to that reference angle.  If the input light in the passband is randomly polarized, the best possible transmission ratio in the passband is fifty percent as taught by Zhang (see Zhang, paragraphs [0002]), thus enhancing a microscope system dual beam processing efficiency.


As per claim [2], most of the limitations have been noted in the above rejection of claim 1. Yet, Xu fails to explicitly disclose the microscope illuminator of claim 1, wherein for Nomarski imaging, a polarizer of the polarizer assembly is set at a fixed orientation as claimed.
However, Zhang teaches the microscope illuminator of claim 1 (see the above rejection of claim 1), wherein for Nomarski imaging (see paragraph [0047]), a polarizer (see figs. 1-2 unit 47 or unit 72) of the polarizer assembly (see fig. 1 or fig. 2 unit 70) is set at a fixed orientation (see fig. 1 or fig. 2). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Xu discloses the microscope illuminator of claim 2 (see the above rejection of claim 2), wherein the one of the set of articles is a through-hole (see paragraphs [0048] and [0051]).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. Yet, Xu fails to explicitly disclose the microscope illuminator of claim 1, wherein for polarized light imaging applications, a polarizer of the polarizer assembly has an orientation that is adjustable as claimed.
	However, Zhang teaches the microscope illuminator of claim 1 (see the above rejection of claim 1), wherein for polarized light imaging applications (see paragraphs [0015] and [0049]) , a polarizer (see figs. 1-2 unit 47 or unit 72) of the polarizer assembly (see fig. 1 or fig. 2 unit 70) has an orientation that is adjustable (see figs. 1-2, paragraph [0046]). Same motivation as to claim 1 applies here. 
	
	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Xu discloses the microscope illuminator of claim 4 (see the above rejection of claim 4), wherein the one of the set of articles is a through-hole (see paragraphs [0048] and [0051]).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. Yet, Xu fails to explicitly disclose the microscope illuminator of claim 1, wherein the polarizer assembly comprises a polarizer with a motorized rotator and a quarter wave plate as claimed.
	However, Zhang teaches the microscope illuminator of claim 1 (see the above rejection of claim 1), wherein the polarizer assembly (see fig. 1 or fig. 2 unit 70) comprises a polarizer (see figs. 1-2 unit 47 or unit 72) with a motorized rotator and a quarter wave plate (see paragraph [0046]). Same motivation as to claim 1 applies here. 

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Xu discloses the microscope illuminator of claim 6 (see the above rejection of claim 6), wherein the motorized rotator (see fig. 3 unit 305) is connected to the multi-pin connector (see fig. 1A unit 108).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Xu discloses the microscope illuminator of claim 6 (see the above rejection of claim 6), wherein the motorized rotator (see fig. 3 unit 305) is controlled (see fig. 9 unit 160) remotely by a recipe (see fig. 3), the recipe being based on observation type and particular sample imaging (see paragraphs [0043] and [0049]).

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. Yet, Xu fails to explicitly disclose the microscope illuminator of claim 6, wherein for quantitative differential interference contrast (q-DIC), the polarizer is stepped through five consecutive positions equally spaced at 45.degree.  intervals as claimed.
	However, Zhang teaches the microscope illuminator of claim 6 (see the above rejection of claim 6), wherein for quantitative differential interference contrast (q-DIC) (see paragraph [0046]), the polarizer (see figs. 1-2 unit 47 or unit 72) is stepped through five consecutive positions equally spaced at 45.degree.  intervals (see paragraph [0046]). Same motivation as to claim 1 applies here. 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kuhn (US Patent No.: 6,404,544 B1) discloses wavelength multiplexed quantitative differential interference contrast microscopy.

	Danner et al. (US Patent No.: 6,624,930 B1) discloses an illumination device for a DUV microscope and DUV microscope.

	Watson et al. (US Patent No.: 8,254,023 B2) discloses an optical tomography system with high-speed scanner.  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485         

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                                                                                                      
August 5, 2021